. Por cuanto, la parte apelada en marzo 27, 1940, por moción notificada a la parte contraria solicitó la desestimación de esta ape-lación por abandono y por ser frívola; y
Por cuanto, señalada la vista de la moción para abril 8 actual, la apelante faltó en comparecer y la apelada insistió en su solici-tud; y
Por cuanto, la apelación se interpuso en enero 5, 1940, y la apelante dejó de perfeccionarla dentro del término de ley; y
Por cuanto, examinado además el legajo de la sentencia acom-pañado por la parte apelada a su moción a los únicos fines de la misma, es aparente la frivolidad del recurso:
Por tanto, se declara la moción con lugar y se .desestima la apelación por abandono y por ser frívola.